*237Judgment, Supreme Court, New York County (Gregory Carro, J. ), rendered September 22, 2003, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the fourth degree, and sentencing him to a term of six months followed by five years’ probation, unanimously modified, on the law, to the extent of directing that defendant’s sentence of imprisonment run concurrently with his sentence of probation, and otherwise affirmed.
As the People concede, Penal Law § 60.01 (2) (d) requires that sentences of imprisonment and probation imposed for the same conviction run concurrently, and we modify the sentence accordingly. However, we reject defendant’s argument that the six months he claims to have served prior to sentencing should also be credited against his term of probation (see Penal Law § 65.15 (1); People v Feliciano, 1 AD3d 163 [2003], lv denied 1 NY3d 571 [2003]). Since a sentence of probation commences on the day it is imposed, there is no provision for jail time credit. Concur—Tom, J.P., Friedman, Nardelli, Williams and Sweeny, JJ.